OPINION of the Court, by
Ch. J. Boyle.
— This
was an action of detinue brought by Israel against Price ^or a slave. The declaration is not only objectionable because it alleges a tortious taking by Mansell, but it is equally so in alleging a detention by him as well as by defendant. The defendant in this case is not charged in the character of administrator or representative of Mansell, but in his individual character; and he cannot in that character be liable for the conduct of Mansell. Mansell might transfer the slave to the defendant, as he is alleged to have done, but he could not thereby transfer his liability:for either the tortious taking or the detention of the slave by him.
The other points presented by the record in this case have been examined in the opinion delivered in the case of Mansell’s administrator vs. Israel, and peed not be, here noticed.
*517The judgment must be reversed with costs, the cause Remanded and the plaintiff have leave to amend his de-. ejaration and proceed de nov.o.